Citation Nr: 1211193	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-46 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee condition. 

2.  Entitlement to service connection for a right knee condition. 

3.  Entitlement to service connection for residuals, jaw surgery. 

4.  Entitlement to service connection for a right ankle condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to May 1958 and from September 1961 to August 1962, with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for a left knee condition, a right knee condition, residuals, jaw surgery, and a right ankle condition.

The issue of entitlement to service connection for a left ankle condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim. 

In an attachment to the November 2009 VA Form 9, the Veteran indicated that he wanted both a local hearing with a Decision Review Officer (DRO) and a Travel Board hearing at the RO before a member of the Board.  In July 2010, the Veteran was provided a video conference hearing with a DRO at the RO from a local VA Medical Center.  In August 2011, the RO sent the Veteran a letter in reference to his request for a hearing.  The letter informed the Veteran that based on his request, he had been placed on the list of persons wanting to appear at the RO for a Travel Board hearing.  The letter explained that unless the Veteran tells VA otherwise, the RO will keep his name on the list of persons wanting a Travel Board hearing.   Further, the letter offered the Veteran several other options instead of a Travel Board hearing, including a Board hearing by video conference, a Board hearing in Washington, D.C., or the option to withdraw the hearing request.  The letter also noted that a local hearing before RO decision-makers can be held instead of, or in addition to, a Board hearing.  The Veteran signed and returned the letter in September 2011, but did not select any other hearing option.  Along with returning the August 2011 letter, the Veteran submitted a statement to his Senator noting that he had testified at a DRO video conference hearing, but had not had any contact with anyone from VA since that time.  The Board observes that a supplemental statement of the case was issued in January 2012.  However, the Veteran was never scheduled for a Travel Board hearing before a member of the Board. 

It appears that the Veteran has requested a Travel Board hearing in addition to a DRO hearing, and such has not been scheduled.  Such hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Thus, the case must be returned to the RO to schedule the Veteran for a Travel Board hearing as he requested. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Undertake all action necessary to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the local RO, in accordance with his request. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


